    Case: 19-51069    Document: 00515339799 Page: 1 Date Filed: 03/10/2020
        Case 1:18-cv-00675-LY Document 35 Filed 03/10/20 Page 1 of 3




                  United States Court of Appeals
                                FIFTH CIRCUIT
                             OFFICE OF THE CLERK
LYLE W. CAYCE                                                TEL. 504-310-7700
CLERK                                                     600 S. MAESTRI PLACE,
                                                                  Suite 115
                                                         NEW ORLEANS, LA 70130

                             March 10, 2020


Ms. Jeannette Clack
Western District of Texas, Austin
United States District Court
501 W. 5th Street
Austin, TX 78701-0000

      No. 19-51069    USA v. Walter Olenick, et al
                      USDC No. 1:18-CV-675


Dear Ms. Clack,
Enclosed is a copy of the judgment issued as the mandate.


                                 Sincerely,
                                 LYLE W. CAYCE, Clerk

                                 By: _________________________
                                 Lisa E. Ferrara, Deputy Clerk
                                 504-310-7675
cc w/encl:
     Ms. M. Rae Nadler-Olenick
     Mr. Walter Olenick
     Mr. Gary Wayne Wright
     Case: 19-51069    Document: 00515339800 Page: 1 Date Filed: 03/10/2020
         Case 1:18-cv-00675-LY Document 35 Filed 03/10/20 Page 2 of 3




          IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT

                             ___________________

                                No. 19-51069
                             ___________________

UNITED STATES OF AMERICA,

            Plaintiff - Appellee
                                                            A True Copy
                                                            Certified order issued Mar 10, 2020
v.
                                                            Clerk, U.S. Court of Appeals, Fifth Circuit

WALTER OLENICK; M. RAE NADLER-OLENICK,

            Defendants - Appellants

                           ________________________

             Appeal from the United States District Court for the
                          Western District of Texas
                          ________________________

CLERK'S OFFICE:

       Under 5TH CIR. R. 42.3, the appeal is dismissed as of March 10, 2020, for
want of prosecution. The appellant failed to timely file appellants' brief and
record excerpts.
Case: 19-51069    Document: 00515339800 Page: 2 Date Filed: 03/10/2020
    Case 1:18-cv-00675-LY Document 35 Filed 03/10/20 Page 3 of 3




                               LYLE W. CAYCE
                               Clerk of the United States Court
                               of Appeals for the Fifth Circuit


                               By: _________________________
                               Lisa E. Ferrara, Deputy Clerk

                   ENTERED AT THE DIRECTION OF THE COURT
